Citation Nr: 0518803	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 5, 2000 
for service connection of post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from February 1966 until 
September 1969.  

In December 1992, the RO received the veteran's claim of 
entitlement to service connection for a "nervous condition" 
[which in the context of the record meant a psychiatric 
disability].  An October 1993 RO rating decision denied the 
veteran's claim.  The veteran perfected an appeal of that 
decision.  The Board, in a July 1997 decision, interpreted 
the veteran's claim as one of entitlement to service 
connection for any acquired a psychiatric disorder, to 
include PTSD.  The Board denied the veteran's claim.  The 
veteran did not appeal the Board's decision.  

In August 1997 the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of PTSD.  A March 1998 RO rating decision denied 
the veteran's claim.  He did not perfect an appeal.  

In April 2000 the veteran filed another request to reopen his 
previously denied claim of entitlement to service connection 
of PTSD.  In a February 2002 rating decision, the RO granted 
service connection; a 100 percent disability rating was 
assigned.  In May 2002 the RO received the veteran's claim of 
entitlement to an effective date earlier than April 5, 2000 
for service connection of PTSD.  The June 2002 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the June 2002 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.

The veteran presented testimony at a personal hearing which 
was chaired by the undersigned Veterans law Judge in April 
2005.

FINDING OF FACT

On April 5, 2000 the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection of PTSD.  That claim was granted by the RO.  


CONCLUSION OF LAW

An effective date prior to April 5, 2000 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.400(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than April 5, 2000 for service connection of PTSD.  
Essentially, he contends that he first filed a claim of 
entitlement to service connection of a "nervous condition" 
in 1970 and therefore his entitlement to service connection 
should be fixed as of that date.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the effective date issue on appeal, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence. The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issues decided herein.

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
See 38 C.F.R. § 3.103 (2004).  The record reflects that he 
has been informed of the various requirements of law 
pertaining to his appeal in the May 2003 SOC.  The veteran 
has not submitted or identified any additional evidence which 
would have a bearing on this case.  Rather, he has 
resubmitted evidence and decisions already of record.  As was 
noted in the Introduction, he testified at a personal hearing 
which was chaired by the undersigned at the RO in April 2005.

Pertinent law and regulations

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004). The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2004).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2004).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  For requests to 
reopen filed after August 29, 2001, new and material evidence 
is defined as follows:  new evidence means existing evidence 
not previously submitted to agency decision makers and 
material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In December 1992, the RO received the veteran's claim of 
entitlement to service connection for a "nervous 
condition".  An October 1993 rating decision denied the 
veteran's claim.  The veteran disagreed with the rating 
decision and an SOC was issued.  

In July 1997 the Board decided the veteran's appeal.  The 
Board determined that the veteran's claim included 
entitlement to service connection for PTSD.  The Board found 
that the medical evidence of record did not show that veteran 
had a verified psychiatric diagnosis other than polysubstance 
abuse.  The appeal was therefore denied.  The veteran did not 
appeal the Board's decision to the Court.  

In August 1997 the veteran's representative submitted a 
medical report and noted that the veteran "is requesting 
that his claim be re-opened".  In February 1998 the veteran 
was accorded a VA psychological examination.  In the 
examination report, the veteran verified his current address 
of record.  In June 1998, the RO sent the veteran and his 
representative a copy of the Statement of the Case which 
continued to deny the veteran's claim.  The SOC was sent to 
the address of record verified by the veteran in February 
1998.  

In September 1998, the veteran's representative submitted a 
memorandum to the RO.  In it, the representative requested 
that the RO secure the veteran's confinement records for his 
incarceration at Camp Pendleton in order to verify his PTSD 
stressor.  Subsequently, the RO advised the veteran's 
representative in writing that the veteran's stressor had 
been conceded as verified by the RO and that the specific 
evidence needed to grant the veteran's claim was evidence of 
a diagnosis of PTSD.  In response to this direction the 
veteran's representative submitted and signed the following 
"Please disregard my memo dated September 14, 1998."

There is no record of any additional correspondence from the 
veteran or his representative to the RO until April 2000.  On 
April 5, 2000, the RO received a letter dated March 30, 1999 
which indicated the veteran had been diagnosed with PTSD.  
The letter was considered by the RO to be a request to reopen 
the veteran's previously denied claim of entitlement to 
service connection for PTSD.  

In a February 2002 rating decision, service connection for 
PTSD was granted and made effective as of April 5, 2000.  

Analysis

The veteran believes that service connection for PTSD should 
be effective from 1970, when he contends that he initially 
applied for service connection for a psychiatric disability.  
In essence, he contends that he was misdiagnosed and was 
therefore penalized because his mental health disability was 
misdiagnosed by VA staff.  

A thorough review of the veteran's claims folder does not 
indicate that he filed any claim of entitlement to service 
connection for a "nervous condition", psychiatric 
disability and/or PTSD until December 1992.  A 1970 claim is 
not of record.  There is no indication, apart from the 
veteran's own assertions that he filed a claim in 1970, that 
the claims file is in any way incomplete.  

With respect to the contentions of the veteran, the 
presumption of administrative regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Accordingly, in the absence of 
clear evidence to the contrary, the RO is presumed to have 
associated any claim filed with the veteran's claims folder.  
No such claim was associated with the claims folder in 1970 
or at any time thereafter until 1972.
 
The record reflects that the veteran filed an initial claim 
for service connection for a psychiatric disability, 
denominated as a "nervous condition", in December 1992.  
The claim was denied by the RO in October 1993, and the 
veteran appealed.  
The matter proceeded in appellate status and was subsequently 
denied in a July 1997 Board decision.  No appeal of that 
decision was initiated by the veteran or his representative.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2004).

Thereafter, the next correspondence received by the veteran 
or his representative was the August 1997 letter from the 
veteran's representative.  In it, the veteran's 
representative clearly indicated that he and the veteran were 
seeking to reopen the previously denied claim.  The August 
1997 request to reopen the previously denied claim of 
entitlement to service connection of PTSD ultimately 
culminated in the March 1998 rating decision and June 1998 
SOC which denied the veteran's claim.  The veteran had until 
March 1999 to perfect his appeal.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).  There is not of 
record any perfected appeal of the March 1998 RO rating 
decision.  

The Board notes that in September 1998, that is to say during 
the appeal period, the RO received a statement from the 
veteran's representative requesting that records from the 
veteran's in-service incarceration be obtained so that the 
veteran's PTSD stressor could be verified.  This 
communication did not reference the March 1998 rating 
decision or the June 1998 SOC.  Moreover, the writing does 
not state that the veteran was seeking to appeal March 1998 
RO decision.  The statement from the veteran's representative 
merely expressed an intent to verify the veteran's claimed 
PTSD stressor.  No intent to appeal was expressed.  Thus, the 
September 1998 communication from the veteran representative 
cannot be considered to be a valid substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Moreover, the file includes a handwritten note signed by the 
veteran's representative which states "please disregard my 
memo" of September 14, 1998.  
Thus, the representative himself obviously did not consider 
that communication to be a substantive appeal.

The veteran's representative indicated that the veteran 
personally filed an appeal of the 1998 denial of his claim.  
The veteran himself is somewhat more equivocal, stating that 
he may "might" have mailed an appeal of the SOC himself.  
See the hearing transcript, page 18.  The representative 
acknowledged that no copy of any such appeal is on file at 
the service office; however he alleges that the RO is 
"notorious for losing stuff."  The representative's broad 
statement that the RO was "notorious" for losing items and 
the veteran's statement that he "might" have mailed such a 
document are not a sufficient to overcome the presumption of 
administrative regularity.  See Mindenhall, supra.  That is, 
if a substantive appeal had been presented to the RO it is 
presumed that it would have been appropriately identified and 
dealt with.  

With respect to the veteran's alternate contention that his 
1997 claim should not be considered final because he may not 
have received the June 1998 SOC, the Board notes that the 
June 1998 SOC was sent to the veteran's then-current address 
of record, an address that the VA had specifically verified 
during the course of the March 1998 VA examination.  On this 
point, the Board observes that the Court has held that 
mailing of correspondence by VA to a claimant's last known 
address means that correspondence was correctly addressed, 
stamped with the proper postage and delivered directly into 
the custody of the U. S. Postal Service.  
See Davis v. Brown, 7 Vet. App. 298 (1994).  

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown (Charles), 8 
Vet. App. 169, 175 (1995), and that the burden is on the 
appellant to keep VA apprised of his or her whereabouts.  If 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the appellant]".  
See Hyson v. Brown, 5 Vet. App. 262 (1993).  

In this case, there is nothing to suggest that the RO's June 
1998 SOC was not sent in the regular and ordinary manner that 
correspondence is delivered into the custody of the United 
States Postal Service and mailed to the addressee.  Further, 
the SOC was not returned as undeliverable.  In addition, a 
copy of the SOC was provided to the veteran's representative.  

In short, bare assertions of non-receipt of United States 
mail without supporting evidence are insufficient to rebut 
the presumption of administrative regularity.  To the extent 
that veteran is challenging VA to "prove" that he did receive 
the SOC at issue, as a matter of law it is the veteran who 
must rebut the presumption of regularity.  See Ashley and 
Mindenhall, both supra.  The veteran has not done so.  
Therefore, he is presumed to have received the June 1998 SOC.  
Under these circumstances, the veteran was obligated to 
perfect an appeal if that was his desire no later than March 
1999.  As explained above that was not done.  

Therefore, the unappealed March 1998 denial of the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for PTSD thus became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next filing of a request to reopen the claim of 
entitlement to service connection for PTSD came on April 5, 
2000 in the form of the statement from the veteran's 
representative, accompanied by a statement from the veteran's 
treating therapist at the Vet Center styled as "in support 
of claim for PTSD."  This claim was eventually granted based 
on newly added medical evidence which demonstrated a nexus 
between the veteran's PTSD and his military service. On this 
basis, an effective date of April 5, 2000 was assigned for 
service connection and the assignment of a 100 percent 
disability rating.

In view of the foregoing, the Board must review the evidence 
to determine whether an active application to reopen the 
previously denied claim was filed after the R.O.'s prior 
final denial in March 1998 and before the current effective 
date of the award in question, April 5, 2000.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  There is, 
however, no evidence that any communication or action from 
either the veteran, his representative, or some other person 
acting on his behalf which reflects an intent to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD, prior to receipt of the application to reopen on 
April 5, 2000.

In particular, the September 14, 1998 communication from the 
veteran's representative cannot be considered to be a request 
to reopen the PTSD claim because it does not identify "the 
benefit sought" as required by section 3.155(a).  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993).  Although the 
representative asked that certain records be associated with 
the veteran's claims folder, there was no indication that a 
request to reopen was contemplated.  Moreover, the 
representative later specifically withdrew the September 14, 
1998 memorandum.

The Board notes that under 38 C.F.R. § 3.157, the date of a 
VA hospitalization or examination may also be accepted as an 
"informal claim," which under section 3.155(c), may then be 
accepted as a claim to reopen, provided that the formal claim 
is filed within a year after such date.  However, no such VA 
medical evidence appears in the veteran's case within the 
stated time frame.

The Board therefore agrees with the assignment of April 5, 
2000 as the effective date of service connection for PTSD.  
The veteran's initial claim was denied in a final July 1997 
Board decision.  The veteran's next claim, in August 1997, 
was denied by the RO in March 1998.  For reasons expressed 
above, the Board has concluded that the March 1998 RO 
decision was not appealed by the veteran and became final.  
Further, no claim to reopen was filed by the veteran in the 
interim until April 5, 2000.

The veteran and his representative have advanced a number of 
arguments concerning why an earlier effective date should be 
granted.  These arguments are all premised on the contention 
that he filed claims of service connection for PTSD from 1970 
onward.  This contention has been dealt with above.  Simply 
put, the record clearly shows that the veteran initially 
filed a claim of entitlement to service connection for PTSD 
in December 1992 and no earlier.  The 1992 claim was finally 
denied by a Board decision issued in July 1997.  

[The Board observes that even if any claim prior to December 
1992 could be interpreted as a claim of entitlement to 
service connection for PTSD (and as explained immediately 
above the Board does not believe that such is the case) any 
such pending claim would have been subsumed in the July 1997 
adverse Board decision.  See 38 C.F.R. § 20.1104 (2003); see 
also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); Talbert 
v. Brown, 7 Vet. App. 352, 355 (1995). Thus, the outcome of 
the case would be the same.]

During the April 2005 hearing, the veteran asserted that he 
was entitled to an effective date of 1970 because all VA 
doctors which he had contact with prior to the grant of 
service connection had failed to properly diagnose his 
condition.  The veteran reasoned that his eventual grant of 
service connection must mean that each prior reviewing 
physician who did not diagnose PTSD was wrong and therefore 
caused the RO to render decisions based upon faulty 
information.  See the hearing transcript, page 12.  To the 
extent that anything can be made of this assertion, it 
appears to amount to a claim of clear and unmistakable error 
(CUE)in prior rating decision.  

Setting aside the fact that as explained above the matter of 
service connection for PTSD or a nervous condition was not 
raised during the 1970s as contended by the veteran, as a 
matter of law, a medical error or change in diagnosis cannot 
constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  Medical personnel, whether they work for VA or 
the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) 
[a claim of misdiagnosis could be interpreted as either 
assertion of failure to satisfy duty to assist or 
disagreement with weighing of facts, neither of which can be 
clear and unmistakable error)].

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  
See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) [where new 
evidence resulting in a diagnosis of chronic mononucleosis 
was unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion].

Thus, any alleged misdiagnosis of the disability in VA 
treatment records manifestly cannot be deemed to be CUE.  

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre v. West, 14 Vet. App. 7, 10 
(2000).  The Board finds, therefore, that the veteran has 
failed to raise a valid claim of CUE.  Insofar as the veteran 
is in fact attempting to raise such a claim, it is denied as 
a matter of law.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for PTSD because he had mental health symptoms 
since he left service and he should therefore be compensated 
therefor.  The Board, however, is bound by the law and is 
without authority to grant benefits on an equitable basis as 
sought by the veteran based on his assertions of mental 
health needs dating back to the 1970s.   See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on 
its application of this law to the pertinent facts.

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's PTSD any earlier than April 5, 
2000.  


ORDER

Entitlement to an effective date earlier than April 5, 2000 
for service connection of PTSD.  



	
                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


